 



EXHIBIT 10.11 FORM OF OPTION GRANT AGREEMENT UNDER 2003 OMNIBUS PLAN

HORIZON BANCORP

2003 OMNIBUS EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

     THIS AGREEMENT (the “Agreement”), made and executed this
                     day of August, 2004, between Horizon Bancorp, an Indiana
corporation (the “Company”), and                                          , an
officer or employee of the Company or one of its Affiliates (the “Optionee”);

WITNESSETH:

WHEREAS, the Company has adopted the Horizon Bancorp 2003 Omnibus Equity
Incentive Plan (the “Plan”), to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and

WHEREAS, it is the view of the Company that this goal may be achieved by
granting incentive and nonqualified stock options to eligible officers and other
key employees from time to time; and

WHEREAS, the Optionee has been designated by the Committee as an individual to
whom stock options should be granted under the Plan as determined from the
duties performed, the initiative and industry of the Optionee, the extraordinary
nature of the Optionee’s service, and the Optionee’s potential contribution to
the future development, growth and prosperity of the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Optionee agree as follows:

1. Grant of Option.

a) Aggregate Number of Shares. Subject to the provisions of Sections 5 and 7 of
this Agreement, the Company hereby grants to the Optionee the right and option
(“Option”) to purchase all or any part of an aggregate of
                                          shares of common stock of the Company
subject to the terms and conditions of this Agreement and the provisions of the
Plan. All provisions of the Plan, including defined terms, are incorporated and
are expressly made a part of this Agreement by reference. The Optionee hereby
acknowledges that he has received a copy of the Plan.

b) Designation of Character of Options. Pursuant to the authority of the
Committee to determine the character of the options granted as incentive stock
options (“ISO’s”) or nonqualified stock options (“NSO’s”), of the total options
granted under subsection (a),               shares shall be ISO’s and
                                          shares shall be NSO’s.

c) Tax Advice. The Optionee acknowledges and agrees that he shall be solely
responsible for obtaining tax advice in connection with the grant and exercise
of the Option and any disposition of the shares acquired in connection with the
Option.

102



--------------------------------------------------------------------------------



 



2. Option Price.

a) Purchase Price. The purchase price of the shares of common stock represented
by the Option granted under Section 1 shall be Twenty-three and 56/100 Dollars
($23.56) (which is the Fair Market Value per share on the date the Option is
granted).

b) Payment of Purchase Price. The exercise price for the stock covered by the
Option granted under this Agreement shall be paid in cash by the Optionee at the
time the Option is exercised; provided, however, with the approval of the
Committee, and to the extent not prohibited under the Code or regulations issued
thereunder, the Optionee may exercise part or all of this Option by tendering
whole shares of common stock of the Company owned by the Optionee and which have
been owned by the Optionee for more than six months, or by a combination of
whole shares of Company common stock and cash, which have a Fair Market Value
equal to the cash exercise price for the stock with respect to which the Option
is exercised. For this purpose, any shares of the Company’s common stock so
tendered shall be valued by the Committee at their Fair Market Value according
to valuation criteria set forth in the Plan. The exercise of this Option shall
be subject to such rules and procedures as shall be adopted from time to time by
the Committee.

c) Cashless Exercise. Notwithstanding the provisions of Section 2(b) of this
Agreement, the payment of the exercise price for the stock covered by the Option
may be made, (a) through a “same day sale” commitment from the Optionee and an
NASD dealer whereby the Optionee irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased in order to pay the exercise price,
and whereby the NASD dealer irrevocably commits upon receipt of such stock to
forward the exercise price directly to the Company, or (b) through a “margin”
commitment from the Optionee and an NASD dealer whereby the Optionee irrevocably
elects to exercise the Option and to pledge the shares so purchased to the NASD
dealer in a margin account as security for a loan from the NASD dealer in the
amount of the exercise price and whereby the NASD dealer irrevocably commits
upon receipt of such shares to forward the exercise price directly to the
Company.

d) Issuance of Certificates. Certificates evidencing the shares of stock
purchased under this Option will not be delivered to the Optionee until full
payment has been made for them and the Optionee shall have none of the rights of
a shareholder with respect to such shares until those shares are issued to the
Optionee. The Company shall not be required to issue or deliver any
certificate(s) for shares of the stock purchased upon exercise of the Option
prior to (i) completing any registration or other qualification of the shares,
which the Company deems necessary or advisable under any federal or state law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body; and (ii) obtaining any approval or other
clearance from any federal or state governmental agency or body, which the
Company determines to be necessary or advisable. The Company shall have no
obligation to obtain the fulfillment of the conditions specified in the
preceding sentence.

3. Income and Employment Tax Withholding.

a) The Optionee shall be solely responsible for paying to the Company all
required federal, state, city and local taxes applicable to (i) exercise of an
NSO under the Plan and (ii) disposition of shares acquired pursuant to the
exercise of an ISO in a disqualifying disposition of the shares under Code
Section 422(a)(1).

b) Notwithstanding the provisions of subsection (a), with respect to stock to be
issued pursuant to the exercise of a NSO, the Committee, in its discretion and
subject to such rules as it may adopt from time to time, will require the
Optionee to satisfy any withholding tax obligation which may arise in connection
with the exercise of the NSO by having the Company retain shares of stock which
would otherwise be issued in connection with the exercise of the NSO or accept
delivery from the Optionee of shares of Company stock which have a Fair Market
Value, determined as of the date of the delivery of such shares, equal to the
amount of the withholding tax to be satisfied by that retention or delivery.

103



--------------------------------------------------------------------------------



 



4. Nontransferability. The Option granted hereunder shall not be assignable or
transferable by the Optionee, except by will or by the laws of descent and
distribution. The Option shall not be pledged or hypothecated in any way, nor
shall it be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge or other disposition of the Option in violation of
this provision or the levy of execution, attachment or similar process upon the
Option shall be null and void and without effect and shall cause the Option to
be terminated.

5. Exercise of Option.

a) Maximum Term and Vesting. The Option may not be exercised after the
expiration of ten (10 ) years from the date of this Agreement, subject to
earlier termination as provided in the Plan and this Agreement. Subject to the
provisions of this Section 5 and Section 6, the Option shares shall vest and be
exercisable by the Optionee in accordance with the following schedule:

              Percentage of Option     Shares Vested and Exercisable Date of
Vesting   Percent Vested   Cumulative
8/02/05
  20 percent     20 percent
8/02/06
  20 percent     40 percent
8/02/07
  20 percent     60 percent
8/02/08
  20 percent     80 percent
8/02/09
  20 percent   100 percent

Notwithstanding the foregoing, the Option shares shall also vest and be
exercisable upon the Optionee’s death, Permanent and Total Disability or
Retirement. In addition, the Option shares shall vest and be exercisable upon a
Change in Control of the Company.

b) Limitations on Exercise. The Option may be exercised during the lifetime of
the Optionee only by the Optionee or his guardian or attorney-in-fact in the
event the Optionee becomes Permanently and Totally Disabled. In the case of the
Optionee’s death, the Option may be exercised by the Optionee’s personal
representative or administrator.

c) Legal Requirements. Notwithstanding any other provision of this Agreement,
the Option may not be exercised in whole or in part if the issuance of the
shares would constitute a violation of any applicable federal or state
securities law or other applicable laws, rules or regulations. As a condition to
the exercise of the Option, the Company may require the person exercising the
Option to make any representation or warranty to the Company as may be required
by any applicable law or regulation or as may be advised to the Company.

6. Restrictive Legend.In the event the Optionee is an “affiliate” of the Company
(as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such Optionee
contain a legend in substantially the following form:

         
 
  “THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF
THE COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”    

104



--------------------------------------------------------------------------------



 



7. Early Termination of Option.

a) In General. All rights to exercise this Option shall terminate thirty
(30) days after the effective date of the Optionee’s termination of employment
with the Company and its Affiliates, but not later than the date the Option
expires pursuant to its terms, unless the termination is For Cause or on account
of the Permanent and Total Disability, death or Retirement of the Optionee. The
transfer of the Optionee from the Company to an Affiliate or vice versa, or from
one Affiliate to another, shall not be deemed a termination of employment.

b) For Cause Termination. If the Optionee’s employment is terminated For Cause,
no previously unexercised Option granted under the Plan and this Agreement may
be exercised. Rather, any unexercised Options, or part thereof, shall terminate
effective on the date the Optionee receives notice of his termination For Cause.

c) Exercise on Disability or Death. If the Optionee becomes Permanently and
Totally Disabled or dies while employed by the Company or any of its Affiliates,
the Option shall be exercisable in full within one (1) year after the date of
his termination of employment due to Permanent and Total Disability or death
(but not later than the date the Option expires pursuant to its terms) at which
time the Option or any portion thereof remaining unexercised shall terminate.
During such one (1) year period immediately following the termination of
employment due to Permanent and Total Disability or death of the Optionee, the
Option may be exercised in full, subject to the limitations of this Option, by
the Optionee, by the Optionee’s guardian or attorney-in-fact, or by the
Optionee’s personal representative or administrator, as the case may be;
provided, however, the Option shall not be exercised after the expiration of ten
(10) years from the date of this Agreement. Notwithstanding the foregoing, in
the case of an ISO, such Option shall be exercisable as to the number of shares
designated as ISO’s only during the three (3) month period following the
Optionee’s death. During the remainder of the one (1) year period, the Option
may be exercised as to the NSO’s designated thereunder.

d) Exercise on Retirement. If the Optionee’s employment is terminated on or
after satisfying the requirements for Retirement, the Option shall be
exercisable in full within five (5) years after the date of the Optionee’s
termination of employment due to Retirement (but not later than the date on
which the Option expires pursuant to its terms) at which time the Option, or any
portion thereof remaining unexercised, shall terminate.

8. Optionee’s Representations. The Optionee represents to the Company that:

a) The terms and arrangements relating to the grant of this Option and the stock
to which it relates, and the offer thereof, have been arrived at or made through
direct communication with the Company or person acting in its behalf and such
Optionee;

b) The Optionee has received a balance sheet and income statement of the Company
and as an officer or key employee of the Company or its Affiliates:

(1) is thoroughly familiar with the Company’s business affairs and financial
condition;

(2) has been provided with or has access to such information (and has enough
knowledge and experience in financial and business matters that he is capable of
utilizing such information) as is necessary to evaluate the risks, and make an
informed investment decision with respect to, the grant of this Option and the
stock to which it relates; and

(3) has sufficient financial resources so that he is able to bear the economic
risks of his investment in this Option and such stock; and

105



--------------------------------------------------------------------------------



 



c) This Option and the stock to which it relates is being acquired in good faith
for investment purposes and not with a view to, or for sale in connection with,
any distribution thereof.

9. Indemnity. The Optionee hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by him to the Company or any
failure on the part of him to perform any agreements contained herein. The
Optionee hereby further agrees to release and hold harmless the Company and its
Affiliates (and their respective directors, officers and employees) from and
against any tax liability, including without limitation, interest and penalties,
incurred by the Optionee in connection with his participation in the Plan.

10. Financial Information. The Company hereby undertakes to deliver to the
Optionee, at such time as they become available and so long as this Option is in
effect and is unexercised in whole or in part, a balance sheet and income
statement of the Company with respect to any fiscal year of the Company ending
on or after the date of this Agreement.

11. Conditions Precedent. In no event shall the Company be obligated to issue
stock pursuant to this Option until it is satisfied that all conditions
precedent to the issuance of the stock, as provided in the Plan and this
Agreement, have been performed and completed, including the approval and
adoption of the Plan by the shareholders and the Board of Directors of the
Company.

12. Changes in Stock. In the event of any change in the common stock of the
Company, as described in Section 4.6 of the Plan, the Committee shall make the
appropriate adjustment or substitution in the number, kind and price of shares
under this Option, all as provided in the Plan. The Committee’s determination in
this respect shall be final and conclusive upon all parties.

13. Effect of Headings. The descriptive headings of the paragraphs of this
Agreement are inserted for convenience and identification only and do not
constitute a part of this Agreement for purposes of interpretation.

14. Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine gender, the plural shall include the singular and the
singular shall include the plural.

15. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of Indiana shall be controlling in all matters relating to this
Agreement.

16. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized,
and the Optionee, have caused this Horizon Bancorp Stock Option Agreement to be
executed on the day and year first above written, which is the date on which the
Option is granted.

              HORIZON BANCORP
 
       

  By:    

       

    Craig M. Dwight, President and Chief Executive Officer

106



--------------------------------------------------------------------------------



 



     

  OPTIONEE
 
   
 
   

   

107